DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/9/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of Claims
Claims 1-20 are pending in this application.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claims recite converting first rules to second rules, determining if there is a conflict between the rules and then applying the rule, which is a mental process that can be done by a human with pencil and paper This judicial exception is not integrated into a practical application because the limitations are presented at a high level of generality and the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claims do not include additional elements that 
Step 1 is YES, the claims are drawn a process (claims 1-7), a machine (claims 8-14) or a manufacture (Claims 15-20)
Step 2A is YES, the claims are drawn to an abstract idea that can be characterized as a mental process.
Step 2B is NO, there are no additional elements that amount to significantly more than the judicial exception because the only additional elements are generic computer equipment performing generic computing functions.

As per claim 1, the method recites:
A method for performing word segmentation on text information, comprising: acquiring the text information and configuration information, wherein the configuration information comprises at least two first word segmentation rules; converting the first word segmentation rules into second word segmentation rules according to a predetermined rule; in response to determining that an intersection exists between character strings of the text information matched by two of the second word segmentation rules, determining that two first word segmentation rules corresponding to the two of the second word segmentation rules associated with the intersection conflict; and processing the text information according to the configuration information, and outputting a result of the word segmentation on the text information.
All of these step can be construed as a mental process except for the outputting step which is an additional element that does not amount to significantly more.

As per claim 8, it adds the following elements:
A terminal, comprising: a processor; and a memory, configured to store instructions executable by the processor, wherein the processor is configured to execute the method of claim 1.


As per claim 15, it adds the following elements:
A non-transitory computer-readable storage medium, wherein a computer program is stored therein, and the computer program, when executed by a processor, causes the processor to implement the method of claim 1.
The processor and computer readable storage medium are additional elements but are generic computer components performing generic computing functions, so fail to amount to significantly more than the underlying abstract idea.

As per claims 2, 9 and 16, they add the following limitations:
a first set exists and the first set comprises replacement conditions in the at least two first word segmentation rules, and each of the replacement conditions is used to replace an original word with a target word; and converting the first word segmentation rules into the second word segmentation rules comprises: in response to a first condition in the first word segmentation rule being an open condition, obtaining a second set according to the first set, wherein the second set comprises a second condition, and the second condition is a replacement condition in the first set other than the first condition, and forming the second word segmentation rules based on the original word and the target word in the first word segmentation rules and the second condition.
These are additional mental processes, so the above analysis remains valid.

As per claims 3, 10 and 17, they add the following limitations:
in response to the first condition in the first word segmentation rule being the open condition, obtaining the second set according to the first set comprises: in response to the first condition in the first word segmentation rule being the open condition, determining the second condition in the second set based on an entry limited by a closed condition in the first word segmentation rule in the configuration information; and obtaining the second set according to the second condition in the second set.
These are additional mental processes, so the above analysis remains valid.

As per claims 4, 11 and 18, they add the following limitations:
the open condition comprises negative fields with a negative meaning, wherein the negative fields with the negative meaning comprise at least one of: a first type of negative fields before the original word in the first word segmentation rule; and a second type of negative fields after the original word in the first word segmentation rule; the closed condition comprises positive fields with a positive meaning; and in response to the first word segmentation rule comprising the open condition, determining the second condition in the second set based on the entry limited by the closed condition in the first word segmentation rule in the configuration information comprises at least one of if the first word segmentation rule comprises the first type of negative fields, determining the second condition in the second set based on an entry connected with a first type of positive fields of the first word segmentation rule comprising the first type of positive fields in the configuration information, wherein the first type of negative fields and the first type of positive fields are at a same position in the first word segmentation rule but with different meanings, and if the first word segmentation rule comprises the second type of negative fields, determining the second condition in the second set, based on an entry connected with a second type of positive fields of the first word segmentation rule comprising the second type of positive fields in the configuration information, wherein the second type of negative fields and the second type of positive fields are at a same position in the first word segmentation rule but with different meanings, and the second type of negative fields and the first type of negative fields are at different positions in the first word segmentation rule.
These are additional mental processes, so the above analysis remains valid.

As per claims 5, 12 and 19, they add the following limitations:
in response to the first condition in the first word segmentation rule being the closed condition, determining the first word segmentation rule as the second word segmentation rule.
These are additional mental processes, so the above analysis remains valid.

As per claims 6, 13 and 20, they add the following limitations:
in response to determining that the intersection exists between the character strings of the text information matched by two of the second word segmentation rules, determining that the two first word segmentation rules corresponding to the two of the second word segmentation rules associated with the intersection conflict comprises: converting each of the second word segmentation rules into a rule set; determining each character string matched by each of the second word segmentation rules according to the rule set; and in response to determining that the intersection exists between the character strings matched by two of the second word segmentation rules, determining that the two first word segmentation rules corresponding to the two of the second word segmentation rules associated with the intersection conflict.
These are additional mental processes, so the above analysis remains valid.

As per claims 7 and 14, they add the following limitations:
converting each of the second word segmentation rules into the rule set comprises: converting each of the second word segmentation rules into a regular expression; and converting the regular expression into an automaton language set of an automaton.
These are additional mental processes, so the above analysis remains valid.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yeh et al. (Non-Patent Literature “Rule-based word identification for Mandarin Chinese sentences a unification approach”, listed in IDS dated 2/9/2021) in view of Wu et al. (U.S. Patent 6,678,409).
As per claims 1, 8 and 15, Yeh et al. discloses:
A terminal (Abstract and paragraph bridging pages 97-98), comprising: 
a processor (Figure 1 and Journal title – “Computer processing of Chinese & Oriental Languages”); and 
a memory, configured to store instructions executable by the processor (Figure 1 and Journal title – “Computer processing of Chinese & Oriental Languages”), wherein the processor is configured to: 
acquire the text information and configuration information, wherein the configuration information comprises at least two first word segmentation rules (Figure 1 and first paragraph of section lI on page 100 & Section B, the unification-based executor has access to a knowledge base comprising lexicon (Lexical entries), lexical rules, ambiguity resolution rules, and there are multiple lexical rules); 
in response to determine that an intersection exists between character strings of the text information matched by two of the second word segmentation rules, determine that two first word (Page 109, example 2, lines 1-15 and page 110, line 29 – page 111, line 5); and 
process the text information according to the configuration information and output a result of the word segmentation on the text information (see figure 1, “word identified sentences" and step 4 in section II on page 100).
Yeh et al. fails to disclose:
converting the first word segmentation rules into second word segmentation rules according to a predetermined rule; 
However, Wu et al. in the same field of endeavor teaches:
converting the first word segmentation rules into second word segmentation rules according to a predetermined rule (Figure 6, item 352 and column 8, lines 1-67 – the rules can be dynamically changed from one to the other and linguistically illegal variations are modified according to a predetermined rule); 
It would be obvious for a person having ordinary skill in the art at the effective filing date of the invention to modify the method, terminal and computer readable storage medium of Yeh et al. with the rule change capabilities of Wu et al. because it is a case of combining prior art elements according to known methods to yield predictable results
Claim 1 is drawn to a method for using the terminal of claim 8, so is rejected for similar reasons.
Claim 15 is drawn to a computer readable storage medium containing instructions to cause a processor to implement the method of claim 1, so is rejected for similar reasons.

Examiner Notes
The Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the Applicant fully considers the references in its entirety as potentially teaching all or part of the claimed 
Communications via Internet e-mail are at the discretion of the applicant and require written authorization. Should the Applicant wish to communicate via e-mail, including the following paragraph in their response will allow the Examiner to do so:
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Should e-mail communication be desired, the Examiner can be reached at Edwin.Leland@USPTO.gov

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN S LELAND III whose telephone number is (571)270-5678.  The examiner can normally be reached on 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on (571) 272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/EDWIN S LELAND III/Primary Examiner, Art Unit 2677